Title: To Alexander Hamilton from George Washington, 29 July 1792
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Mount Vernon July 29th. 1792.(Private & confidential)

I have not yet received the new regulation of allowances to the Surveyors, or Collectors of the duties on Spirituous liquors; but this by the bye. My present purpose is to write you a letter on a more interesting and important subject. I shall do it in strict confidence, & with frankness & freedom.
On my way home, and since my arrival here, I have endeavoured to learn from sensible & moderate men—known friends to the Government—the sentiments which are entertained of public measures. These all agree that the Country is prosperous & happy; but they seem to be alarmed at that system of policy, and those interpretations of the Constitution which have taken place in Congress.
Others, less friendly perhaps to the Government, and more disposed to arraign the conduct of its Officers (among whom may be classed my neighbour, & quandom friend Colo M) go further, & enumerate a variety of matters, wch. as well as I can recollect, may be adduced under the following heads. Viz.
First   That the public debt is greater than we can possibly pay before other causes of adding new debt to it will occur; and that this has been artificially created by adding together the whole amount of the debtor & creditor sides of the accounts, instead of taking only their balances; which could have been paid off in a short time.
2d.   That this accumulation of debt has taken for ever out of our power those easy sources of revenue, which, applied to the ordinary necessities and exigencies of Government, would have answered them habitually, and covered us from habitual murmerings against taxes & tax gatherers; reserving extraordinary calls, for extraordinary occasions, would animate the People to meet them.
3d.   That the calls for money have been no greater than we must generally expect, for the same or equivalent exigencies; yet we are already obliged to strain the impost till it produces clamour, and will produce evasion, and war on our citizens to collect it, and even to resort to an Excise law, of odious character with the people; partial in its operation; unproductive unless enforced by arbitrary & vexatious means; and committing the authority of the Government in parts where resistance is most probable, & coercion least practicable.

4th   They cite propositions in Congress, and suspect other projects on foot, still to encrease the mass of the debt.
5th.   They say that by borrowing at ⅔ of the interest, we might have paid of[f] the principal in ⅔ of the time; but that from this we are precluded by its being made irredeemable but in small portions, & long terms.
6th.   That this irredeemable quality was given it for the avowed purpose of inviting its transfer to foreign Countries.
7th.   They predict that this transfer of the principal, when compleated, will occasion an exportation of 3 Millions of dollars annually for the interest; a drain of Coin, of which as there has been no example, no calculation can be made of its consequences.
8th.   That the banishment of our Coin will be compleated by the creation of 10 millions of paper money, in the form of Bank-bills now issuing into circulation.
9th.   They think the 10 or 12 pr Ct. annual profit, paid to the lenders of this paper medium, are taken out of the pockets of the people, who would have had without interest the coin it is banishing.
10th.   That all the Capitol employed in paper speculation is barren & useless, producing, like that on a gaming table, no accession to itself, and is withdrawn from Commerce and Agriculture where it would have produced addition to the common mass.
11th   That it nourishes in our citizens vice & idleness instead of industry & morality.
12th.   That it has furnished effectual means of corrupting such a portion of the legislature, as turns the balance between the honest Voters which ever way it is directed.
13th.   That this corrupt squadron, deciding the voice of the legislature, have manifested their dispositions to get rid of the limitations imposed by the Constitution on the general legislature; limitations, on the faith of which, the States acceded to that instrument.
14th   That the ultimate object of all this is to prepare the way for a change, from the present republican form of Government, to that of a monarchy; of which the British Constitution is to be the model.
15th.   That this was contemplated in the Convention, they say is no secret, because its partisans have made none of it—to effect it then was impracticable; but they are still eager after their object, and are predisposing every thing for its ultimate attainment.
16th.   So many of them have got into the legislature, that, aided by the corrupt squadron of paper dealers, who are at their devotion, they make a majority in both houses.
17th   The republican party who wish to preserve the Government in its present form, are fewer even when joined by the two, three, or half a dozen antifederalists, who, tho’ they dare not avow it, are still opposed to any general Government: but being less so to a republican than a Monarchical one, they naturally join those whom they think pursuing the lesser evil.
18th.   Of all the mischiefs objected to the system of measures beforementioned, none they add is so afflicting, & fatal to every honest hope, as the corruption of the legislature. As it was the earliest of these measures it became the instrument for producing the rest, and will be the instrument for producing in future a King, Lords & Commons; or whatever else those who direct it may chuse. Withdrawn such a distance from the eye of their Constituents, and these so dispersed as to be inaccessible to public information, and particularly to that of the conduct of their own Representatives, they will form the worst Government upon earth, if the means of their corruption be not prevented.
19th.   The only hope of safety they say, hangs now on the numerous representation which is to come forward the ensuing year; but should the majority of the new members be still in the same principles with the present—shew so much deriliction to republican government, and such a disposition to encroach upon. or explain away the limited powers of the constitution in order to change it, it is not easy to conjecture what would be the result, nor what means would be resorted to for correction of the evil. True wisdom they acknowledge should direct temperate & peaceable measures; but add, the division of sentiment & interest happens unfortunately, to be so geographical, that no mortal can say that what is most wise & temperate, would prevail against what is more easy & obvious; they declare, they can contemplate no evil more incalculable than the breaking of the Union into two, or more parts; yet, when they view the mass which opposed the original coalescence, when they consider that it lay chiefly in the Southern quarter—that the legislature have availed themselves of no occasion of allaying it, but on the contrary whenever Northern & Southern prejudices have come into conflict, the latter have been sacraficed and the former soothed.
20th.   That the owers of the debt are in the Southern and the holders of it in the Northern division.
21st.   That the antifederal champions are now strengthened in argument by the fulfilment of their predictions, which has been brought about by the Monarchical federalists themselves; who, having been for the new government merely as a stepping stone to Monarchy, have themselves adopted the very construction, of which, when advocating its acceptance before the tribunal of the people, they declared it insuceptable; whilst the republican federalists, who espoused the same government for its intrinsic merits, are disarmed of their weapons, that which they denied as prophecy being now become true history. Who, therefore, can be sure they ask, that these things may not proselyte the small number which was wanting to place the majority on the other side—and this they add is the event at which they tremble.
These, as well as my memory serves me, are the sentiments which, directly and indirectly, have been disclosed to me.
To obtain light, and to pursue truth, being my sole aim; and wishing to have before me explanations of as well as the complaints on measures in which the public interest, harmony and peace is so deeply concerned, and my public conduct so much involved; it is my request, and you would oblige me in furnishing me, with your ideas upon the discontents here enumerated—and for this purpose I have thrown them into heads or sections, and numbered them that those ideas may apply to the corrispondent numbers. Although I do not mean to hurry you in giving your thoughts on the occasion of this letter, yet, as soon as you can make it convenient to yourself it would—for more reasons than one—be agreeable, & very satisfactory to me.
The enclosure in your letter of the 16th. was sent back the Post after I received it, with my approving signature; and in a few days I will write to the purpose mentioned in your letter of the 22d. both to the Secretary of War & yourself. At present all my business—public & private—is on my own shoulders, the two young Gentlemen who came home with me, being on visits to their friends—and my Nephew, the Major, too much indisposed to afford me any aid, in copying or in other matters.
With affectionate regard I am always—Yours Go:
Washington
Alexr. Hamilton Esqr.
